Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1, claims a remote control throttle lever configured to operate the throttle assembly and the engine based on a force received from an external device; a manual throttle control lever configured to operate the throttle assembly and the engine based on a force received from a user input at an input portion of the manual throttle control lever; an abutment portion of the manual throttle control lever spaced from the input portion of the manual throttle control lever and configured to abut the remote control throttle lever; and a throttle return spring configured to bias the remote control throttle lever against the abutment portion of the manual throttle control lever in an opposite direction of the force received from the external device.
Claim 10 has corresponding method of  operating the throttle assembly and the engine with a remote control throttle lever; operating the throttle assembly and the engine with a manual throttle control lever based on a force received from a user input at an input portion of the manual throttle control lever; abutting the remote control throttle lever via an abutment portion of the manual throttle control lever spaced from the input portion of the manual throttle control lever; and biasing the remote control throttle lever against the abutment portion of the manual throttle control lever.
Claim 18 is claim for corresponding method of manufacturing providing a spacer to the throttle assembly; mounting a remote control throttle lever to the throttle assembly using the spacer; providing a friction mechanism to the throttle assembly; mounting a manual control throttle lever to the throttle assembly using the friction mechanism; connecting a return spring to the remote control throttle lever; and connecting a governor spring to the remote control throttle lever.
Claims 2-9 and 12 depend from claim 1, claims 11, and 13-17 depend from claim 10, and claims 19 and 20 depend from claim 18, and are allowable at least for their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached after 2pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pmThe fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARNOLD CASTRO/Examiner, Art Unit 3747           

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747